—In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Richmond County (Marrero, J.), dated March 11, 1996, which granted the plaintiff’s motion pursuant to CPLR 3025 (b) for leave to amend her complaint.
Ordered that the order is affirmed, with costs.
It is well established that leave to amend pleadings shall be freely given unless the party opposing the motion can demon*331strate prejudice or surprise from a delay (see, Corsale v Pantry Pride Supermarket, 197 AD2d 659; Evans v Kringstein, 193 AD2d 714). The defendant has failed to make the requisite showing in this case. Miller, J. P., Thompson, Joy and Luciano, JJ., concur.